Broyles, C. J.
(After stating the foregoing facts.) In support of the general demurrer the able and learned counsel for the plaintiff in error make two main arguments: first, that the alleged contract was void because of the indefiniteness of the description of the plaintiff’s lands; and second, that a proper construction of the correspondence between the parties shows conclusively that the defendant was not bound to buy the propert3r unless a plat was submitted that was satisfactory to him, and that no such plat was furnished. We will discuss these contentions in the order named.
The law does not favor the destruction of contracts on the ground of uncertainty, and a contract will not be declared void on that ground unless, under all the circumstances, the intentions of the parties cannot be fairly collected and effectuated. Leffler Co. v. Dickerson, 1 Ga. App. 63 (1) (57 S. E. 911). With this general rule in mind, and applying the rulings made in the cases hereinafter quoted from, which are only a few of the numerous decisions dealing with the sufficiency of the description of the subject-matter of contracts, we think that the description of the property in the instant case was sufficient to support the contract of sale. The correspondence between the parties shows clearly that the subject-matter of the contract was all of the plaintiff’s Burke county lands; and, in the course of negotiations between the parties, the administrator’s deed, under which the plaintiff held title, was referred to for á description of the property. This deed, a copy of which was attached to the petition, specifies and describes the several constitutent parts of the plaintiff’s Burke *71county lands by name, the number of acres in each part, and whether it was swamp land or upland. In the case of McAfee v. Arline, 83 Ga. 645 (10 S. E. 441), it was held: “Where the description is uncertain, reference may be made to prior deeds conveying the same land; and-an entire tract of land may be described by a general name by which it is known.” In Flannery v. High-tower, 97 Ga. 592, 608 (25 S. E. 376), the court said: “If the intention of the devise be to convey all of the property of the testator, such general description will suffice, and extrinsic evidence is admissible to show such property as was in the testator and such as was necessarily included in the general term employed by him in devising it. At last, the question of description is one of degree only, and if the conveyance be of an entire estate, parol evidence is admissible to ascertain the geographical extent and limit of the property covered thereby.” In the case of Allen v. Lindsey, 139 Ga. 648 (77 S. E. 1054), a deed containing the following description was held not to be void because of uncertainty: “ the following tract or parcel of land, to wit, 245 acres lying and being in the county of Butts, known as the place whereon the said C. A. Lindsey now resides.” And in King v. Brice, 145 Ga. 65 (88 S. E. 960), the Supreme Court said: “The description of land in a contract of sale is sufficiently definite where the premises are so described as to indicate the grantor’s intention to sell a particular lot of land. Where the contract indicates that a particular tract is intended to be conveyed, its practical identification can be proved by extrinsic evidence.” See also, in this connection, Barnes v. Cowan, 147 Ga. 478 (94 S. E. 564); Boyd v. Sanders, 148 Ga. 839 (98 S. E. 490); Dean v. Turner, 151 Ga. 44 (105 S. E. 602). It follows that the subject-matter of the contract under consideration was sufficiently definite to withstand a general demurrer.
We now come to the real and important question in the case, to wit, whether or not a proper construction of the correspondence between the parties shows conclusively that the defendant was not bound to take the property until a plat was submitted that be accepted as “ all right ? ” It is an elementary rule of law that in construing a contract the courts seek to ascertain the intention of the parties; and if that intention be clear, and violates no rule of law, and sufficient words be used to arrive at the intention, it *72shall be enforced, irrespective of all technical or arbitrary rules of construction. Civil Code (1910), § 4266. It was long ago settled, that in the making of contracts secret intent was immaterial, only overt acts being considered in determining whether or not the parties, to an agreement had agreed to the same thing in the same sense. In dealing with this subject Mr. Williston, in his work oh Contracts, § 22, p. 26, .quotes the following odd expression: “It is trite learning that the thought of man is not triable, for the devil himself knows not the thought of man.” In the instant ■case the facts set forth .in the petition show that the parties mutually agreed to the same thing in the same sense; in other words, that a valid and binding contract was formed by the correspondence exchanged between the parties. We do not deem it necessary here to restate the voluminous correspondence of the parties already set forth, but suffice it to say that the plaintiff gave an option to the defendant, at the latter’s request, in order to facilitate a sale. The option gave the defendant the right to sell the plaintiffs “ Burke county lands at $10 per acre for all of it.” Thereafter the defendant wired to the plaintiff, asking that the latter sell him (the defendant) the “ Burke county lands ” on substantially the same terms, expressed in the option. The plaintiff promptly replied, agreeing to sell to the defendant on the terms stated. However, the defendant postponed the consummation of the purchase, on account of some alleged cloud on the title, and also wrote to the plaintiff that it would be necessary to have a survey and-plat made of the lands, “ so as to show the boundaries and correct, acreage,” since “the acreage mentioned in the deed to you was simply an estimate of about what the acreage should be.” Subsequently the defendant wired to the plaintiff as follows: “ Title satisfactory. Soon as survey completed about August 20th and is all right will remit cash payment and notes as agreed on.” This telegram was promptly acknowledged and assented to in a letter from the plaintiff to the defendant.
Hp to this time the minds of the parties had not met, but did the sending of this telegram and the unconditional and unequivocal acceptance of the terms thereof ripen the negotiations into a valid binding contract? Obviously, therefore, this telegram forms the crux of the case,' it being contended by the defendant that the telegram did not bind him to take the property, unless *73the survey was “ all right ” to him, and that it was not all right, because it showed that a certain parcel of land, known as that rented by John Smallwood, was not included in the plaintiffs Burke county lands; whereas the plaintiff contends that the words “ and is all right,” as used in the telegram, merely meant that the survey should be correct, in showing the exact number of acres, their location and boundaries. Construing this telegram in the light of the entire correspondence, and giving the words used in the telegram their usual and ordinary meaning (Civil Code of 1910, § 4268 (2) ), and also construing them most strongly against the defendant who wrote them (Civil Code, § 4268 (4) ), we are constrained to agree with the contention of the plaintiff. The correspondence exchanged between the parties shows clearly and beyond question that neither the defendant nor the plaintiff knew the exact boundaries of, or the number of acres in, the plaintiffs Burke county lands, but that the plaintiff agreed to sell, and the defendant to buy, all of the plaintiffs Burke county lands, provided that the plaintiff’s title thereto was good and that a plat and survey of the lands showing the -exact number of acres, their location and boundaries, be made. This was done, and thereupon the agreement between the parties automatically ripened into a binding contract.
It follows that- the mere fact that the survey showed that 89 acres of land, the parcel rented from the plaintiff by John Small-wood, did not belong to the plaintiff, was legally insufficient to authorize a repudiation of the contract by the defendant to buy all of plaintiff’s Burke county lands, aggregating approximately 1572 acres. To allow the defendant to do so would he to permit him to construe his own words, the meaning of which is clear, in a sense most favorable to himself'— a thing which the law does not sanction. Civil Code (1910),'§ 4268 (4).
It follows from what has been said that the petition was not subject to the general demurrer interposed. We are also of the opinion that the petition, after its amendment, was not subject to any of the special demurrers. The correct measure of the alleged damages was set forth, and the other allegations demurred to were relevant for the purpose of throwing light upon the real motive of the defendant in his breach of the alleged contract,— whether his objection to the plat was an honest one, or whether it *74wás a mere subterfuge to enable him to escape from a bad trade.

Judgment affirmed.


Bloodworth, J., concurs specially. Luke, J., dissents.